Citation Nr: 0503080	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  02-17 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a chronic left knee 
disorder. 

3.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to April 
1987, and from November 1995 to December 1996.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

As an initial matter, the Board notes that, just prior to the 
initiation of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§5100, 
5102, 5103, 5103(A), 5107 (West 2002).  This liberalizing law 
is applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 38 
C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and implementing regulations essentially provide that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate his claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §5103(a) (West 2002); 38 C.F.R. §3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet App 183 (2002).

The Board finds that, despite the issuance (in October 2002) 
of a Statement of the Case containing certain regulatory 
provisions pertaining to the VCAA, the RO has failed to 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence 
necessary to substantiate his claims.  While in August 2003, 
the veteran was, in fact, furnished a letter purporting to 
provide him with VCAA notice, that letter pertained only to 
an unrelated issue regarding entitlement to an increased 
evaluation, and not to the issues involving service 
connection which are currently on appeal.  Under the 
circumstances, the case must be remanded to the RO for the 
veteran and his representative to be provided with the proper 
notice with respect to his claims for secondary service 
connection.

Additionally, a review of the record in this case raises some 
question as to the exact nature and etiology of the veteran's 
claimed low back and left knee disabilities.  In that regard, 
service connection is currently in effect for the residuals 
of surgical fusion with spondylosis, as well as for cervical 
myelopathy of the right lower extremity associated with that 
fusion.  In pertinent part, it is argued that the veteran's 
current low back and left knee disabilities are proximately 
due to, the result of, or aggravated by his service-connected 
residuals of cervical fusion.

Service medical records disclose that, in May 1996, the 
veteran sustained an injury to his cervical spine while 
playing football.  Following that injury, the veteran 
experienced a period of transient quadriplegia, which slowly 
resolved.  However, it was subsequently determined that the 
veteran required surgery, with the result that, later that 
same month, he underwent a C1-2 posterior spinal fusion with 
transarticular screws.  Service connection is currently in 
effect for the residuals of the veteran's inservice injury 
and surgery, including cervical myelopathy of the right lower 
extremity and both upper extremities.

The Board notes that, in a statement of September 2000, the 
veteran's private physician wrote that the veteran had 
developed a limp with left knee pain as the result of 
compensation for his chronic right lower extremity injury.  
Additionally noted were complaints of low back pain as a 
result of that same problem.

In subsequent statements of December 2000 and December 2002, 
the same private physician indicated that the veteran 
suffered from chronic back and knee pain which was "directly 
attributable to his original (inservice) injury."

The Board notes that, following a VA medical examination in 
September 2003, it was felt that the veteran was suffering 
from low back and mild sciatic-like pain on the right which 
was "probably related" to degenerative disease at the level 
of the 4th and 5th lumbar vertebrae, as well as a history of 
vertebral fracture at L4.  A subsequent VA orthopedic 
examination in April 2004 yielded clinical impressions of 
degenerative disc disease of the lumbosacral spine, in 
conjunction with mild spondylolisthesis of L5-S1 on X-ray, 
and a questionable history of compression fracture of L1 (at 
age 18).  In the opinion of the examiner, the veteran's mild 
pain and weakness in his back were manifestations of the 
myelopathy resulting from his service-connected fracture with 
subsequent C1-C2 fusion.  Further noted was that the 
veteran's low back condition as noted on X-ray studies was 
"not secondary to the myelopathy, though his symptoms are."  
Significantly, at the time of the aforementioned examination, 
no opinion was offered regarding the relationship, if any, 
between the veteran's claimed left knee problems and his 
service-connected cervical fusion with spondylosis.

In this regard, the Board notes that under the law, service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
had held that where a service-connected disability aggravates 
a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Thus, establishing service connection 
on a secondary basis requires evidence: (1) establishing that 
the current disability proximately resulted from a service-
connected disability or (2) showing the degree of current 
disability due to aggravation by a service-connected 
disability.  By aggravation, the Board means a permanent 
increase in the severity of a disability beyond normal 
progression.

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) are fully 
complied with and satisfied with respect 
to the veteran's claims for secondary 
service connection.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to April 2004, the date of the most recent 
VA examination for compensation purposes, 
should be obtain and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
claims file.  In addition, the veteran and 
his representative should be informed of 
any such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
low back and left knee disabilities.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  

As regards the requested examination, all 
pertinent symptomatology and finding 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic low back pathology 
which is separate and distinct from his 
already service-connected cervical 
fusion/cervical myelopathy.  Should it be 
determined that the veteran does, in 
fact, suffer from chronic low back 
pathology which is separate 
and distinct from his service-connected 
cervical fusion/cervical myelopathy, an 
additional opinion is requested as to 
whether that pathology is as likely as 
not proximately due to, the result of, or 
aggravated (permanently worsened beyond 
normal progression) by his service-
connected cervical fusion/cervical 
myelopathy.  If the examiner finds that 
any of those disorders is aggravated by 
the cervical fusion/cervical myelopathy, 
he/she should quantify the degree of 
aggravation.

Finally, the examiner should specifically 
comment as to whether the veteran 
currently suffers from a chronic left 
knee disability, and, if so, whether that 
disability is as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected cervical fusion/cervical 
myelopathy.  If the examiner finds that a 
left knee disorder is aggravated 
(permanently worsened beyond normal 
progression) by the cervical 
fusion/cervical myelopathy, he/she should 
quantify the degree of aggravation.  

4.  The RO should then review the 
veteran's claims for service connection 
for chronic low back and left knee 
disabilities, and chronic tinnitus.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the SSOC in May 2004.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




